           Case 2:18-cv-02590-JZB Document 31 Filed 03/19/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Angel A Garcia,                                      No. CV-18-02590-PHX-JZB
10                    Plaintiff,                           ORDER
11    v.
12    AVH Mortgage LLC, et al.,
13                    Defendants.
14
15
16            On February 21, 2019, the parties participated in a settlement conference before
17   Magistrate Judge Deborah M. Fine, on referral from this Court. (Doc. 27.) on March 13,
18   2019, the parties filed a “Joint Motion for Referral Back to United States Magistrate Judge
19   Fine for Purposes of Continuing a Settlement Conference.” (Doc. 30.) Therein, the parties
20   seek a Court order referring this matter back to Judge Fine “for the limited purpose of
21   engaging with her for a telephonic continuation of the settlement conference to see if the
22   matter can be resolved.” (Id. at 1.) The parties “believe being able to seek Judge Fine’s
23   assistance by telephone during the settlement negotiation may assist with a potential
24   resolution of the case.” (Id.)
25            At this time, the Court will deny the parties’ request to be referred for a supplemental
26   ///
27   ///
28   ///
       Case 2:18-cv-02590-JZB Document 31 Filed 03/19/19 Page 2 of 2



 1   telephonic settlement conference. The parties may, of course, discuss and pursue settlement
 2   of this action between themselves, or seek the assistance of an outside moderator.
 3         Dated this 19th day of March, 2019.
 4
 5
 6                                                      Honorable John Z. Boyle
                                                        United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
